Not for Publication in West’s Federal Reporter

             United States Court of Appeals
                          For the First Circuit

No. 09-1492

                        UNITED STATES OF AMERICA,

                                   Appellee,

                                        v.

                           RANNIK WILLIAMS DENT,

                           Defendant, Appellant.


             APPEAL FROM THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MAINE

             [Hon. George Z. Singal,         U.S. District Judge]


                                     Before

                         Lipez, Circuit Judge,
         Souter, Associate Justice,* and Howard, Circuit Judge.


     Thomas S. Marjerison, with whom Norman, Hanson & Detroy, LLC
was on brief, for appellant.
     Margaret D. McGaughey, Appellate Chief, with whom Paula D.
Silsby, United States Attorney, was on brief, for appellee.



                                 May 21, 2010




     *
          The Hon. David H. Souter, Associate Justice (Ret.) of the
Supreme Court of the United States, sitting by designation.
               SOUTER, Associate Justice.        The defendant, Rannik Dent,

was   indicted     along   with   one   Jean    Fournier    for   conspiracy   to

possess, and possession of, over fifty grams of cocaine base

meaning to distribute it.            The evidence against him included a

tennis-ball sized lump of crack found in a backpack he had left

unattended at the house of Jaime and Thomas Bolduc in Lewiston,

Maine.        Dent’s motion to suppress the evidence as obtained in

violation of the Fourth Amendment was denied on the ground that

under the circumstances he had no reasonable expectation of privacy

in the backpack.        We affirm.

               Dent alternated living in New York City and Lewiston,

where    he    stayed   with   the   Bolducs’    daughter    Erica.    He   also

developed a romantic interest in another adult daughter, Meagan,

who lived (at least periodically) down the street from Erica with

her parents, two younger Bolduc children and Erica’s young son.

Dent frequented the Bolduc house and often looked after the younger

children, whose photos in his possession showed his fondness for

them.    Occasionally, he would spend the night there with Meagan,

though Jaime ordered him not to do so, just as she instructed him

not to use the address to receive mail.               Dent had not received

permission to leave belongings at the house, and Jaime testified

that she would have refused if he had asked for it.                Still, there

was a degree of cordiality between Dent and the elder Bolducs, who




                                        -2-
once paid his plane fare to New York, for which he reciprocated by

giving Jaime a watch.

          On the day in question, the police received a tip that

Dent was distributing crack from Erica’s residence.   Then Fournier

was arrested shortly after leaving the house and promptly informed

on Dent, to the effect that Dent had hired him to deliver crack and

remained in possession of more, which he kept in a plastic grocery

bag that Fournier had seen him take to the Bolduc house.       The

police prepared to get a warrant to search for Dent’s effects but

then decided there was no time for that, since Fournier’s failure

to return from the delivery errand might alert Dent that something

had gone wrong and lead him to jettison or hide any contraband.

Two police teams set out to find him, one going to Erica’s house

and one to the Bolducs’ place.    After Dent was arrested at the

former location, the police sought permission to search the latter.

Once the Bolducs learned what the police were specifically after,

Jamie Bolduc led them to Meagan’s room.    She handed them Dent’s

backpack and told them to look inside, where they found the

shopping bag with a lump of crack.      After the discovery, the

Bolducs and Meagan signed written consent-to-search forms.

          Dent argues that it was error for the district court to

conclude that he could not reasonably expect to maintain privacy in

a backpack left in the house while he was minding the younger

children down the street.   See United States v. Rheault, 561 F.3d


                                -3-
55, 58-59 (1st Cir. 2009) (expectation of privacy is a threshold

inquiry to establishing a Fourth Amendment violation).                       We agree

that if he had been in the house caring for the children with the

Bolducs’ obvious permission, it would indeed have been reasonable

to expect them to respect his interest in keeping his personal

effects to himself and to limit the police conduct accordingly;

common notions of personal decency would have demanded no less.

But he was not there when the police were allowed in (and it is not

even clear that Jaime knew that he was looking after the children

at Erica’s house down the street).

                  Dent had instead left his pack behind in a house in which

he had no property interest and no clearly defined social place.

Although he had been helpful to the owners of the house and their

family       and    had    exchanged   kindnesses     with      them,   he   had    been

forbidden to stay there overnight even at the invitation of the

owners’ daughter, had been told not to use the place even as a mail

drop,       and    had    no   permission   to    leave   his   belongings     there.1

Without more, any expectation of support in maintaining privacy in

his personal effects there would be described better as precarious

than reasonable, see United States v. McCarthy, 77 F.3d 522, 535

(1st Cir. 1996).               There is more, however, yet a further fact

militating against Dent’s claim of reasonable expectation.                         Jaime



        1
       Dent argues that the district court’s finding as to the lack
of permission was clearly erroneous. This is not a serious claim.

                                            -4-
Bolduc operated a large childcare center not far from the house, as

anyone enjoying Dent’s association with the family would reasonably

have known and as Dent probably (to the degree of practical

certainty) knew in fact.     Any circumstance raising a suspicion of

her complicity in criminal activity, or tolerance of it, could

therefore have seriously damaged her.      To have expected her to be

anything but cooperative with the police would accordingly have

been unrealistic, and to have expected her to subordinate her

interests in order to deter the police from examining property Dent

left behind at her house unattended would have been imprudent in

the   extreme.   On   the   facts   undisputed   here,   the   reasonable

expectation would have been that Jaime Bolduc would do what seemed

best for herself and would accommodate the police, to show that she

had no part in any questionable conduct by Dent and no sympathy for

it.

           There was no error in the district court’s conclusion

that Dent had no reasonable expectation of privacy in the backpack

he had left behind, and the motion to suppress the evidence

discovered in it was properly denied.       Alternative arguments for

admissibility of the crack need not be considered.

           The judgment of the district court is affirmed.




                                    -5-